Dear Mr. Hodgkins:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.
You request an opinion from this office concerning a municipality's responsibility regarding police protection to a newly annexed area.  The provisions of LSA-R.S. 33:179 are applicable to your request:
     "Where the corporate limits of municipalities have been extended or enlarged as hereinabove provided, the annexed territory, the inhabitants thereof, and the owners of property therein shall enjoy as to themselves and their property all the rights, immunities, and privileges granted and enjoyed by the citizens of the municipality to which the territory has been annexed."
It remains the opinion of this office that a municipality which has extended its boundaries by annexing territory to its corporate limits is responsible for providing police protection to the newly annexed area.  See previously released Attorney General Opinion Number 84-411, a copy of which is attached.
Should you have further inquiries, please contact this office.
Very truly yours,
                            RICHARD P. IEYOUB Attorney General
                            BY: CAIRO L. KILPATRICK Assistant Attorney General
RPI/KLK/0135E